Reasons for Allowance
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 1:  the prior art of record fails to disclose or render obvious a method for removable exterior installation of a wheeled pet vestibule on a residential door having a pet door therein as claimed in detail, especially the steps of: for each said at least one post, drilling a corresponding hole through said residential door, said hole being generally perpendicular to the major plane of said residential door and having a diameter effective to receive each said at least one post; rolling said wheeled pet vestibule adjacent said exterior side to cause each said at least one post to pass through said corresponding drilled hole and extend beyond said interior side; and after said rolling, installing a locking means in said receiving bore of each said at least one post, said locking means inhibiting each said at least one installed post from axial movement in said corresponding drilled hole.
Dix as modified by Soula teaches a similar method as the claimed invention. However, Dix as modified by Soula lacks for each said at least one post, drilling a corresponding hole through said residential door, said hole being generally perpendicular to the major plane of said residential door and having a diameter effective to receive each said at least one post; rolling said wheeled pet vestibule adjacent said exterior side to cause each said at least one post to pass through said corresponding drilled hole and extend beyond an interior side opposing said exterior side; and after said rolling, installing a locking means in said receiving bore of each said at least one post, said locking means inhibiting each said at least one installation post from axial movement in said corresponding drilled hole. Thus, the prior art does not fairly teach these steps as specifically required by the claimed method. 
The following is an examiner’s statement of reasons for allowance for claim 9:  the prior art of record fails to disclose or render obvious a pet housing system as claimed in detail, especially the features of: an indoor animal kennel comprising: a first side with a latchable door, and an opposing second open side having, for each said at least one post, a receiver adapted to receive said post, said receiver having a radial through bore adapted to receive said locking means; wherein when each said at least one post is received by said receiver, said receiving bore of said post aligns with said through bore of said receiver to receive said locking means through said aligned receiving bore and through bore. 
Dix as modified by Soula teaches a similar apparatus as the claimed invention. However, Dix as modified by Soula lacks an indoor animal kennel comprising: a first side with a latchable door, and an opposing second open side having, for each said at least one post, a receiver adapted to receive said post, said receiver having a radial through bore adapted to receive said locking means; wherein when each said at least one post is received by said receiver, said receiving bore of said post aligns with said through bore of said receiver to receive said locking means through said aligned receiving bore and through bore. Thus, the prior art does not fairly teach these features as specifically required by the claimed apparatus. 
The following is an examiner’s statement of reasons for allowance for claim 21:  the prior art of record fails to disclose or render obvious a wheeled pet vestibule as claimed in detail, especially the features of: wherein said sleeve further comprises: a first sleeve element having a hollow first sleeve body element having an external threaded surface and a flange at an end thereof, and a second sleeve element having a hollow second sleeve body element having an internal threaded surface adapted to receive said external threaded surface, and having a flange at an end thereof; wherein said sleeve is assembled by counter-rotating said first sleeve external threaded surface onto said second sleeve internal threaded surface until said first sleeve flange is adjacent second door side. 
Dix as modified by Soula and Hoffman teaches a similar apparatus as the claimed invention. However, Dix as modified by Soula and Hoffman lacks wherein said sleeve further comprises: a first sleeve element having a hollow first sleeve body element having an external threaded surface and a flange at an end thereof, and a second sleeve element having a hollow second sleeve body element having an internal threaded surface adapted to receive said external threaded surface, and having a flange at an end thereof; wherein said sleeve is assembled by counter-rotating said first sleeve external threaded surface onto said second sleeve internal threaded surface until said first sleeve flange is adjacent second door side. Thus, the prior art does not fairly teach these features as specifically required by the claimed apparatus. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643